                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LAMAR E. FRENCH,

               Petitioner,

vs.                                                 No. CV 18-00285 MV/JHR


BETTY JUDD, WARDEN,

               Respondent.



                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court sua sponte under Rule 41(b) of the Federal Rules of

Civil Procedure on the Petition for Writ of Habeas Corpus filed by Petitioner Lamar E. French.

(Doc. 1) The Court will dismiss the Petition without prejudice for failure to comply with a Court

order and failure to prosecute.

       The record reflects that certain mailings to Petitioner Lamar E. French were returned as

undeliverable. (see Doc. 6, 8). It appears that Petitioner has been transferred or released from

custody without advising the Court of his new address, as required by D.N.M. LR-Civ. 83.6, thus

severing contact with the Court. The Court issued an Order to Show Cause on May 14, 2019,

directing Petitioner French to notify the Court of a new address, or otherwise show cause why the

case should not be dismissed, within 30 days of entry of the Order. (Doc. 7). More than 30 days

has elapsed since entry of the Order to Show Cause and Petitioner French has not provided the

Court with a new address, responded to the Court’s Order, or otherwise shown cause why the case

should not be dismissed.




                                               1
       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

local rules require litigants, including prisoners, to keep the Court apprised of their proper mailing

address and to maintain contact with the Court. D.N.M. LR-Civ. 83.6. Petitioner French has failed

to comply with D.N.M. LR-Civ. 83.6 and with the Court’s May 14, 2019 Order to Show Cause.

       Petitioner French has failed to comply with the Court’s order and failed to prosecute this

action by not keeping the Court apprised of his current address. The Court may dismiss an action

under Rule 41(b) for failure to prosecute, to comply with the rules of civil procedure, or to comply

with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003). Therefore, the

Court will dismiss this civil proceeding pursuant to Rule 41(b) for failure to comply with the

Court’s Order and failure to prosecute this proceeding.

       IT IS ORDERED that the Petition for Writ of Habeas Corpus (Doc. 1) filed by Petitioner

Lamar E. French and all claims in this case are DISMISSED without prejudice under Rule 41(b)

for failure to comply with the Court’s Order and failure to prosecute.



                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  2
